Citation Nr: 1821649	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or service-connected diabetes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The claims were remanded by the Board in August 2012, July 2015, and March 2017 for further development.  The record shows substantial compliance with the Mach 2017 remand order. See 38 U.S.C. § 5103A(b) (2012), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The issue of entitlement to service connection for alcohol abuse secondary to service-connected PTSD has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's GERD did not originate in service or for many years thereafter.

2.  The most probative evidence of record demonstrates that the Veteran's GERD is not caused or aggravated by any service-connected disability.

3.  The most probative evidence of record demonstrates that the Veteran's erectile dysfunction did not originate in service or for many years thereafter.

4.  The most probative evidence of record demonstrates that the Veteran's erectile dysfunction is not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary service-connected PTSD and/or service-connected diabetes have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for GERD, to include as secondary service-connected PTSD and/or service-connected diabetes have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has current GERD and erectile dysfunction due to his active service or, in the alternative, that such disabilities were caused or aggravated by his service-connected PTSD and/or diabetes.

A copy of the relevant laws and regulations governing the Veteran's claims was provided to him in the Statement of the Case dated January 2010 and supplemented in February 2013, October 2016, and October 2017.

I.  Evidence

The Veteran's service treatment records include the Veteran's complaints of chest pain in March 1972.  In July 1972, the Veteran was evaluated for upper gastrointestinal pain, but an upper GI series was normal.  In July 1972, the Veteran also described pain in the testicle and previous problems with his prostate gland and venereal disease, which was assessed as possible prostatitis.  A July 1972 Report of Medical Examination prior to separation included normal examination findings as to each body system, but a contemporaneous Report of Medical History included the Veteran's reports of a history of frequent indigestion, frequent or painful urination, and venereal disease.  He also separately handwrote that he had prostate and stomach trouble.  An August 1972 treatment record included the Veteran's reports of a long history of stomach problems and an impression of viral gastroenteritis.  In August 1972, the Veteran indicated that since the separation examination there had been no change in his medical condition.

In October 1972, a few months after his separation from service, the Veteran was treated at a private hospital for upper gastrointestinal bleeding following a week-long drinking binge.  In another record from the same day, however, he reported a 2 year history of sharp epigastric pain that was relieved by sitting up or going to sleep.  The symptoms were not relieved by antacids.  The discharge diagnosis was alcoholic gastritis with secondary bleeding.

The Veteran's medical treatment records include ongoing treatment from the 1980s for prostatitis, venereal disease, psychiatric problems, and peptic ulcer disease.  In May 1995, the Veteran reported that he had fathered 18 children.  

An October 1997 upper GI series showed no GERD.  An April 1999 record, by contrast, included a history of GERD.  

In medical notes from March 2004 onward, the Veteran's GERD was generally0 noted to be stable on medication.

The Veteran was afforded a VA examination for GERD in September 2012.  The examiner noted that the Veteran had been diagnosed with GERD in 2000, and the Veteran reported the onset of reflux symptoms about 12 years previously, with belching and indigestion.  He had no current complaints regarding the GERD, as medication had controlled the symptoms since about 2002 or 2003.  Following examination, the examiner concluded that it was less likely than not that the GERD was incurred in or caused by service.  The examiner discussed the Veteran's in-service and immediate post-service stomach problems and the absence of any other gastrointestinal issues until 2000.  Based on the normal UGI series in 1972 and the time differential of almost 30 years, there could not be any correlation between the Veteran's service and his diagnosis of GERD.

The Veteran also was afforded a VA examination for erectile dysfunction in September 2012.  The examiner noted a diagnosis of erectile dysfunction from 2002, and the Veteran reported problems achieving an erection from that time.    Following examination, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was incurred in or caused by service.  The rationale was that the Veteran was diagnosed with erectile dysfunction in 2002 and PTSD several years prior.  The Veteran reported a continued desire to have sex and that medications helped to achieve an erection.  During the examination, the Veteran made no mention of PTSD or its impact on his sexual dysfunction.  The examiner explained that erectile dysfunction generally is a neurovascular condition and the Veteran's age, history of hypertension, and lifestyle choices such as tobacco use were more likely than PTSD to have caused erectile dysfunction.

In November 2012, the Veteran reported that he had been taking double the dose of Viagra in order to obtain results.  In March 2013, the Veteran indicated that Prilosec was no longer working for his reflux symptoms.  In August 2013, however, the Veteran reported a more than 10 year history of reflux symptoms, which were controlled with medication.  

A May 2014 VA treatment record indicated that the Veteran's GERD was under control with medication.  

A VA medical opinion was obtained in October 2015.  The prior VA examiner provided the opinions.  As to the GERD, the examiner concluded that it was less likely than not that the Veteran's GERD had its onset in or was otherwise related to active service, to include the October 1972 gastroesophageal symptoms.  The record indicated that the Veteran's GERD had its onset in about 2000, although the examiner noted the 1972 service treatment records documenting stomach issues.  The examiner discussed the in-service stomach problems and his hospitalization in October 1972 shortly after separation from service.  The examiner noted that no diagnosis of GERD was made at the time and that considering the Veteran's pain was not relieved by antacids it would rule against the epigastric pain having been caused by GERD.  Moreover, the Veteran did not describe reflux symptoms at that time, only pain.  As such the pain was more likely due to gastritis likely related to regular and/or heavy alcohol use.

As to whether the GERD was caused by the Veteran's PTSD or other service-connected disability, the examiner concluded that it was not.  Instead, the GERD was secondary to laxity in the lower esophageal sphincter allowing for reflux of stomach contents into the esophagus.  This problem was due to lifestyle factors in most individuals, including diet, exercise, and food choices.  In addition, major risk factors for GERD were obesity and tobacco use - and the Veteran was obese and had a long history of smoking.  PTSD, by contrast, was a mental health condition with no anatomic or functional relationship to the lower esophageal sphincter.  As such, there was no expectation that PTSD would directly cause GERD.

As to whether the PTSD aggravated the Veteran's GERD, the examiner concluded that it had not done so.  The rationale was that the Veteran had GERD only since 2000 and PTSD for years prior to that diagnosis.  The medical records indicated that the GERD was well-controlled on medication and that the Veteran had not required any gastrointestinal consult, treatment for, or evaluation of GERD for years.  There was nothing to suggest that the GERD was not being managed effectively and it would not be medically expected that the PTSD would aggravate GERD.

With respect to the Veteran's erectile dysfunction, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was caused by the Veteran's PTSD or other service-connected disability.  The examiner noted that the Veteran was on Viagra in 2002, at which time he also had a history of hypertension, was obese, had hyperlipidemia, had sleep apnea, and was a smoker for 46 years.  All of these issues were significant risk factors for erectile dysfunction.  PTSD could be a contributing factor to the erectile dysfunction, due to depression / anxiety or possibly due to related medication, but the other numerous and significant risk factors the Veteran had at the time of diagnosis made it less likely that the erectile dysfunction was due to the PTSD and more likely due to the other medical conditions previously discussed.

As to aggravation of the erectile dysfunction, the examiner concluded that it was less likely than not aggravated by the PTSD.  The rationale noted that at the time of initial diagnosis the Veteran was prescribed Viagra and there was no indication of worsening PTSD to any significant degree or indication that the erectile dysfunction worsened in relationship to the PTSD symptoms.  The Veteran's erectile dysfunction might have progressed to the point that Viagra no longer helped (although the examiner noted that his medical treatment providers recommended in 2007 that he stop taking Viagra due to his many other medical problems), but there was nothing to show that any worsening of the erectile dysfunction had any relationship to the PTSD.

In January 2016 the Veteran was granted service connection for diabetes. 

In August 2016 VA provided a medical opinion based on a review of the claims file and the Veteran's medical records.  The examiner noted that the Veteran's GERD was diagnosed in 2000 and his erectile dysfunction was diagnosed in 2002, each more than a decade before his diabetes was diagnosed in November 2012.  The examiner further noted that the Veterans medications for service connected conditions have no known causal relationship to GERD.  While some of the Veteran's medications can impact sexual functioning, they cause a lack of desire for sex.  The Veteran's request for medication and report of successful use indicate that his complaint was related to a vascular issue preventing erection, not secondary to any known medication.  The examiner therefore opined that it was less likely than not that any service-connected disability or related medication had caused his GERD or erectile dysfunction.  This opinion failed to address the possibility that a service-connected disability had aggravated either the Veteran's GERD or erectile dysfunction. 

VA provided a May 2017 medical opinion based on a review of the claims file, the Veteran's medical records, and a phone call with the Veteran.  This examiner also opined that, based on the timing of the diagnoses, it was less likely than not that diabetes had caused GERD or erectile dysfunction.  She noted that the medical evidence was insufficient to establish a baseline level of severity for either GERD or erectile dysfunction.  Regarding possible aggravation of GERD by diabetes, the examiner opined that it was less likely than not that diabetes had aggravated GERD.  Her reasoning was that GERD seemed to be under good control with medication since diagnosis.  There was only one note in May 2013 indicating any complaint of GERD symptoms, and by May 2014 it was again noted to be under control with medication.  The record did not support a finding of any aggravation of the condition.  As for possible aggravation of erectile dysfunction by diabetes, the examiner acknowledged that diabetes is a risk factor for erectile dysfunction.  She also noted that the Veteran has multiple factors affecting erectile dysfunction, as noted above, while his diabetes is under excellent control.  The examiner noted that there was evidence of differing reactions to different medications, but a conversation with the Veteran clarified that he just wanted to try different medications.  The examiner opined that there was not enough evidence to demonstrate any aggravation of the Veteran's erectile dysfunction. 

II. Analysis

Direct Service Connection

While the Veteran's STRs showed complaints of stomach pain during service, and he was treated for GI bleeding in the year after service, contemporaneous records show not only that that GERD was diagnosed, but that it was ruled out by GI series done in July 1972 and in October 1997, each showing no evidence of GERD.  The first diagnosis of GERD was in 2000, the first time the Veteran reported symptoms of GERD and was started on what turned out to be very effective medication for his condition.  The VA September 2012 examiner's opinion that it was less likely than not connected to service, while not discussing the 1972 symptoms at length, clearly stated reasoning based on the diagnoses at the time - acute gastritis, likely linked to excessive alcohol consumption.  The October 2015 examiner's opinion followed this line of reasoning but added that the main symptom of GERD, reflux, was never reported by the Veteran in service or the year after.  He only reported epigastric pain, which is more in line with the contemporaneous diagnoses of gastritis.  The three decades between his separation from service and his first complaint of GERD, according to both opinions, make it less likely than not that that the Veteran's current GERD began or was caused by his service.  The Veteran has presented no evidence in support of finding that his in-service symptoms were in any way a precursor to or a cause of his current GERD.  The Board finds that the VA examiners' opinions are the most probative evidence of record on this issue.  Because the balance of the evidence is against the Veteran's claim that his GERD began in or was caused by service, this claim must be denied on a direct basis.

Secondary Service Connection 

The Veteran has claimed that his GERD is secondary to either his service-connected PTSD or his service-connected diabetes.

The opinion of the October 2015 VA examiner, that PTSD is less likely than not to have caused or aggravated the Veteran's GERD, is consistent with the facts of record and supported by persuasive reasoning.  Simply put, there is no known causal connection between the two, and the Veteran has other well documented risk factors for GERD.  Furthermore, the Veteran's GERD has been well enough controlled that it cannot even be determined that it has been aggravated by anything.  The only argument put forward by the Veteran to support his claim is the possibility that his well-documented alcohol abuse could have damaged his esophagus, causing or aggravating his GERD.  However, as noted in the introduction, the issue of PTSD causing or aggravating alcohol abuse has not been addressed by the RO and cannot be decided by the Board in the first instance.  While the Board has referred this issue for RO consideration, there is no current finding showing a causal relationship between the two conditions.  The Board therefore finds that the October 2015 VA examiner's opinion is the most probative evidence of record and that the balance of the evidence is against the Veteran's claim that his PTSD caused or aggravated his GERD.

The opinion of the August 2016 VA examiner, that diabetes is less likely than not to have caused the Veteran's GERD, is consistent with the facts of record and supported by persuasive reasoning.  Simply put, the Veteran's GERD was diagnosed about a decade before his diabetes, making it unlikely that the latter caused the former.  While this opinion did not address aggravation, the May 2017 VA examiner's opinion pointed out that as the Veteran's GERD appears to have been consistently well controlled by the same medication since diagnosis, there is insufficient evidence to show it has been aggravated by anything.  The Veteran has presented no evidence in support of finding that his GERD was caused or aggravated by diabetes.  The Board finds that the VA examiners' opinions are the most probative evidence of record on this issue, as they are well reasoned and consistent with the evidence of record.  Because the balance of the evidence is against the Veteran's claim that his GERD was caused or aggravated by either his service-connected PTSD or service-connected diabetes, this claim must be denied on a secondary basis.

B. Erectile Dysfunction

Direct Service Connection

While the Veteran's STRs indicated some issues with prostate and venereal disease in service, there was no indication of erectile dysfunction in service.  In fact, the Veteran reported fathering 18 children well before he ever asked for any medication to treat erectile dysfunction, which the Board finds to be probative of his properly functioning reproductive organs up to that point.  In addition to the several decades between his separation from service and his first noted complaint of erectile dysfunction,  the September 2012 VA examiner described three current non-service-connected risk factors that were the likely causes of his erectile dysfunction.  There is no medical opinion of record indicating any connection between the Veteran's service and his erectile dysfunction.  The Veteran, outside of making his claim for service connection, has not pointed to any evidence or reasoning in favor of this connection.  The Board therefore finds that the balance of the evidence is against the Veteran's claim that his erectile dysfunction began in or was caused by his service.  This claim must therefore be denied on a direct basis. 

Secondary Service Connection

The Veteran has claimed that his erectile dysfunction is secondary to his service-connected PTSD, service-connected diabetes, or medication for these disabilities.  

The opinion of the September 2012 VA examiner was that it was less likely than not due to or proximately caused by PTSD.  This was supported by reasoning that PTSD can cause erectile dysfunction, but that this was less likely to be responsive to medication.  The Veteran's positive response to medication made it more likely that his erectile dysfunction was neurovascular in nature, more likely caused by age and lifestyle choices.  The addendum opinion from August 2016 clarified that the same reasoning applied to PTSD medications.  The VA opinion from October 2015 addressed possible aggravation caused by PTSD, but found that the multiple lifestyle-related risk factors, including obesity, hypertension, and tobacco use were the more likely cause of any erectile dysfunction issue.  The May 2017 VA examiner, while not specifically addressing PTSD, noted that there was insufficient evidence in the record to show that the Veteran's erectile dysfunction had been aggravated by anything, as it seemed to be fluctuating only due to voluntary switching of medication.  Collectively, these examiners opined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by his PTSD or related medications.  Even the Veteran, outside of making his claim for secondary service connection, has not pointed to any evidence or reasoning in favor of this connection.

The Board is persuaded by the argument presented in both the August 2016 and May 2017 VA opinions, that since erectile dysfunction was diagnosed approximately a decade before diabetes, it is less likely than not caused by diabetes.    As for aggravation, the Board is also persuaded by the May 2017 examiner's opinion that since the Veteran's diabetes is under excellent control, that it would be more likely caused by his lifestyle choices noted above than by his well-controlled diabetes.  While the examiner acknowledged that it would be mere speculation to try and assign percentages of contribution to specific conditions, the record also lacked sufficient evidence to show that any aggravation had occurred.  Even the Veteran, outside of making his claim for secondary service connection, has not pointed to any evidence or reasoning in favor of this connection.

As the balance of the evidence does not show that the Veteran's erectile dysfunction was caused or aggravated by either his PTSD or his diabetes, this claim must be denied on a secondary basis.

ORDER

Service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected diabetes mellitus, type II (diabetes), is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or service-connected diabetes, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


